This petition by a husband to revoke a decree for separate support was previously here on his appeal from a decree dismissing the petition, and that decree was reversed. 349 Mass. 29. The petition has now been heard anew and granted by another judge, and the wife has appealed. The evidence is not reported. There is a report of material facts. G. L. c. 215, § 11 (as amended through St. 1947, e. 365, § 3). The report contains much unnecessary verbiage and is not in a form suitable for consideration on appeal. We have discarded the useless rhetoric, and are able “properly to adjudicate the subject matter” on the balance of the report. Accordingly, we do not order a further report under G. L. c. 231, § 125A, inserted by St. 1949, e. 171, § 1, as amended by St. 1963, c. 74, § 2. See Moutinho v. Moutinho, 342 Mass. 171, 173. No error of substance appears.

Decree affirmed.